CPLR article 78 proceeding transferred to this Court, by order of Supreme Court, Erie County (Gorski, J.), entered August 8, 2001, seeking to annul the determination denying petitioner’s application to amend and seal a record in the New York State Central Register of Child Abuse and Maltreatment.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: In this CPLR article 78 proceeding transferred to our Court (see, CPLR 7804 [g]), petitioner seeks to annul the determination following a fair hearing denying her application to amend and seal a report in the New York State Central Register of Child Abuse and Maltreatment (see, Social Services Law § 422 [8] [b]). We conclude that the determination is supported by substantial evidence (see, Matter of Gerald G. v State of New York Dept. of Social Servs., 248 AD2d 918, 919). Present — Pigott, Jr., P.J., Pine, Hayes, Hurlbutt and Lawton, JJ.